IN THE SUPERIOR COURT FOR THE STATE OF ALASKA

THIRD JUDICIAL DISTRICT AT ANCHORAGE

 

THONG YANG )
)
Plaintiff, )
)
vs. )
)
)
GEICO CHOICE INSURANCE )
COMPANY )
)
Defendant. )
) Case No. 3AN-20- CI
COMPLAINT

NOW COMES the Plaintiff, Thong Yang, by and through his undersigned attorneys,
Crowson Law Group, and sues GEICO Choice Insurance Company, Defendant, and

alleges as follows:

1. Plaintiff, for all times mentioned herein, was and is a resident of Anchorage,
Alaska.

2. At all times herein mentioned, Defendant GEICO Insurance Company, was an

insurer licensed and authorized to do business in Alaska.

Crowson 3. The accident described below occurred in the Anchorage Borough, and, as a

Law Group result, venue properly lies with this honorable Court.

637 A Stanet
ANCHORAGE, ALASKA
59501

907-677-9393

4. Jurisdiction properly lies with this honorable Court.

 

$1 E. Patmer+WasiLta Hwy,

Sumneaae 5. That on or about December 23, 2018, at approximately 5:19 p.m. Plaintiff was
WASILLA, ALAS
9654 driving westbound on Dowling Road towards Raspberry.

Yang v. Geico
Complaint
Page | of 6

 

 

Case 3:20-cv-00144-JWS Document 1-1 Filed 06/22/20 Page 1 of 6

 
CROWSON
Law Group

637 A Street
ANCHORAGE, ALASKA
99501

907-677-9393

31 E, Pacaer-Wastita Hwy.
Surre #220
WASILLA, ALASKA
99654

 

 

 

6. That on or about December 23, 2018, at approximately 5:19 p.m. Tyler J. Resner
was driving a 1990 Honda, Alaska license plate number CHB837 westbound on on

Dowling Road towards Raspberry.

7. That on or about December 23, 2018, at approximately 5:19 p.m. Tyler J. Resner

attempted to change lanes and collided with Plaintiffs’ vehicle.

8. That on the occasion in question, Tyler J. Resner was negligent in the following

particulars, among others, to-wit:

a, Failure to keep his vehicle under control;

b. Failure to give full time and attention;

c. Failure to keep a proper lookout;

d. Failure to yield to avoid collision;

e. Unreasonable operation of a vehicle under conditions existing;
f. Negligent driving;

9. That the collision hereinabove stated was due to the sole negligence of Tyler J.

Resner, without any comparative negligence whatsoever by the Plaintiff.

10. As a direct and proximate result of the collision described above, Plaintiff was
caused to sustain severe and permanent injury; caused to incur medica! bills, lost
wages and expenses; and was caused to endure pain and suffering. Furthermore,

Plaintiff was and is precluded from enjoying his usual avocations,

11. The injuries, grievances and damages as hereinabove set forth, were caused by
the carelessness, negligence, and recklessness of Tyler J. Resner as stated herein,
without any carelessness or negligence on the part of the Plaintiff contributing

thereto.

12. That as a further direct and proximate result of the negligence of Tyler J, Resner,

Plaintiff has been forced to expend large sums of money for hospitalization, medical

Yang v. Geico
Complaint
Page 2 of 6

Case 3:20-cv-00144-JWS Document 1-1 Filed 06/22/20 Page 2 of 6

 
CROWSON
Law Group
637 A STREET

ANCHORAGE, ALASKA
99501

907-677-9393

31 E. Pater-Wastita Hwy,
Sure 4220
WASILLA, ALASKA
99654

 

 

exams, nurses, medical treatment and for medicine for the treatment of the aforesaid
injuries from the following health care providers: Anchorage Neurosurgical
Associates, Municipality of Anchorage, Providence Imaging Center, Providence
Rehabilitation Services, Anchorage Spinal Care, Providence Family Medicine
Center, Studio Health of Alaska, Alaska Emergency Medicine Associates, Alaska

Radiology Associates, Providence Alaska Medical Center.

13. The treatment rendered to Plaintiff by the health care providers identified in
Paragraph {2 was necessary to treat Plaintiffs injuries suffered in the collision

described above.

13. The charges for the treatment rendered to Plaintiff by the health care providers

identified in Paragraph 12 were reasonable.

14. Plaintiff continues to suffer from the injuries sustained in the above-described

accident and are still in need of medical care.

15. The vehicle operated on the date and time of the litigated collision by Tyler J.

Resner was not insured.

16, Defendant GEICO Choice Insurance Company underwrote an insurance policy
for the vehicle driven by Plaintiff at the time of the litigated collision, policy
number 4315615890 (“the GEICO policy”).

17. The GEICO policy provided, in part, that an “insured” under the policy would

be covered under the policy’s “underinsured motorist” provisions.

18. Plaintiff is an “insured” under the terms of the GEICO policy.

19. The GEICO policy provided that an "insured" would be entitled to benefits

under the UIM portion of the policy if there were not adequate limits available

Yang v. Geico
Complaint
Page 3 of 6

Case 3:20-cv-00144-JWS Document 1-1 Filed 06/22/20 Page 3 of 6

 
CROWSON
Law Group

637 A Staeer
ANCHORAGE, ALASKA
99501

907-677-9393

31 E. Pacwer-Wasitia Hwy.
Surre 4220
WASILLA, ALASKA
99654

 

 

under a liability policy to compensate the "insured" for damages suffered in a motor

vehicle accident.

20. On or about February 27, 2019 and thereafter, plaintiff sent a complete set of
medical bills, medical records and lost wages to GEICO Choice Insurance Company
that detailed plaintiffs’ extreme physical suffering and mental anguish that resulted

from the above-referenced collision.

21. Defendant GEICO Choice Insurance Company assigned an uninsured motorist

adjuster to conduct a complete review of Piaintiffs’ claims.

22. Defendant GEICO Choice Insurance Company had ample time to conduct a
detailed review of all of Plaintiff's proofs provided, and to formulate an appropriate

offer to compensate under the UIM portion of the above referenced GEICO policy.

23. On December 12, 2019 defendant GEICO Choice [Insurance Company notified
Plaintiff's counsel of its position. GEICO Choice Insurance Company offered
$8,717.20 to resolve Plaintiff's claim. This amount is insufficient to make Plaintiff

whole and GEICO Insurance Company’s position is unreasonable.

COUNT I: INDEMNITY
Plaintiff incorporates herein by reference paragraphs | through 23, as if fully set
forth herein:

24. The GEICO policy's UIM provisions promise to indemnify an "insured" for
personal injury losses resulting from an automobile accident with a driver whose
insurance coverage is inadequate to indemnify the "insured" or who has no valid

insurance at the time of an accident.

25. Defendant GEICO Choice Insurance Company has failed to comply with this
provision of the GEICO policy.
Yang v. Geico

Complaint
Page 4 of 6

Case 3:20-cv-00144-JWS Document 1-1 Filed 06/22/20 Page 4 of 6

 
CROWSON
Law Group
637 A STREET

ANCHORAGE, ALASKA
99501

907-677-9393

iE. PaLmer-Wastta Hwy,
Sure 4220
WasitLa, ALASKA
99654

 

 

 

 

26. Plaintiff has suffered losses in the form of medical bills and general damages as
a result of GEICO Choice Insurance Company’s failure to adhere to the policy

language referenced above.

COUNT IJ; BREACH OF CONTRACT

Plaintiff incorporates herein by reference paragraphs | through 26, as if fully set
forth herein:

27. Plaintiff has complied with his obligations under the GEICO policy and is

entitled to performance by GEICO Choice Insurance Company.

28. Defendant GEICO Choice Insurance Company has failed to fulfill its obligations
under the terms of the GEICO policy in that it failed to adequately indemnify
Plaintiff for his losses suffered as a consequence of the underlying automobile

accident.

COUNT HI: BREACH OF THE IMPLIED COVENANT OF GOOD FAITH
AND FAIR DEALING

Plaintiff incorporates herein by reference paragraphs | through 34, as if fully set
forth herein:

29. The GEICO policy contract includes an implied promise of good faith and fair
dealing. This means that each party will not do anything to unfairly interfere with

the right of any other party to receive the benefits of the contract.

30. Defendant GEICO Choice Insurance Company unfairly interfered with
Plaintiff's rights to receive the benefits of the contract; Plaintiff was and is harmed

by this conduct by defendant GEICO Choice Insurance Company.

Yang v, Geico
Complaint
Page 5 of 6

Case 3:20-cv-00144-JWS Document 1-1 Filed 06/22/20 Page 5 of 6

 
CROWSON
Law Group

637 A STREET
ANCHORAGE, ALASKA
99501

907-677-9393

3) E, Painters Wasit.a Hwy,

Suite #220
WaASsmLLA, ALASKA
99654

WHEREFORE, Plaintiff prays judgment against Defendant, as follows:

1. For general damages.
2. For all medical and incidental expenses according to proof.
3. For all lost wages according to proof.

4. For indemnification for all losses incurred by Plaintiff as a result of the
underlying collision.

5. For punitive or exemplary damages due to Defendant’s breach of the implied
covenant of good faith and fair dealing.

5. For costs of suit herein incurred.
6. For such other and further relief as the court may deem proper.

7. That this case be tried by jury.

Respectfully submitted on this the f sf. January 2020.

CROWSON LAW GROUP
Attorney for Plaintiff

    

ABA #0505033
tim@crowsonlaw.com

 

Yang v. Geico
Complaint
Page 6 of 6

 

 

Case 3:20-cv-00144-JWS Document 1-1 Filed 06/22/20 Page 6 of 6

 
